NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted August 6, 2010∗
                                     Decided August 11, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge


No. 10-2036
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Northern District of Illinois,
                                                                  Eastern Division.
                v.
                                                                  No. 95 CR 242
MAURICE FOSTER, also known as MARCUS,                             Robert W. Gettleman, Judge.
     Defendant-Appellant.


                                                 Order

       Maurice Foster’s conviction and sentence were affirmed on direct appeal, and his
collateral attack under 28 U.S.C. §2255 was unsuccessful. After the Sentencing
Commission reduced the ranges for crack-cocaine offenses, and made that change
retroactive, Foster asked for and received a reduction in his sentence. In January 2009
the district judge cut the term from 360 to 324 months. Foster appealed, contending that
the reduction should have been greater; we affirmed.



∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 10-2036                                                                  Page 2

       In November 2009 Foster filed a motion, purportedly under Fed. R. Civ. P. 60(b),
contending that the conviction was invalid because the prosecutor did not reveal all
exculpatory information. Rule 60 applies to civil proceedings, and the case in which
Foster filed it was a criminal proceeding. The district judge did not remark on this fact
but denied the motion because the judge thought that Foster was attempting to take
issue with a decision already made by this court. Foster has appealed.

       The district judge should have dismissed the motion, not denied it. It was in
substance a new collateral attack, see Gonzalez v. Crosby, 545 U.S. 525 (2005), which is
permissible only if the prisoner has advance appellate permission to file a second or
successive proceeding. A district judge does not have jurisdiction over an unauthorized
successive collateral attack. See Nuñez v. United States, 96 F.3d 990 (7th Cir. 1996). The
decision of the district court is therefore vacated, and the matter is remanded with
instructions to dismiss for lack of jurisdiction.

       Foster’s appellate brief contends that the United States Attorney (or perhaps this
court) has erred in the handling of sealed matters in the appellate record. This has
nothing to do with the propriety of the district court’s judgment and at all events is
irrelevant given our disposition.